Cochran, J.,
delivered tlie opinion of this Court:
This suit was brought by the appellant, for the purpose of recovering the amount of a promissory note, of which the appellee was the maker. The defence was, that the note upon which the suit was brought, was made for accommodation, and without consideration.
At the trial the appellee executed a release to David Moore, who obtained the note, and then proved by him that the note was made and delivered to the witness without any consideration and for his accommodation, and that the witness in like manner delivered it to the appellant for the purpose of obtaining the proceeds through a discount to be procured by him for their co-partnership use, in the purchase of other paper. Then, for the purpose of further showing the co-partnership between the appellant and the witness, and to corroborate his testimony in reference thereto, the appellee offered in evidence certain letters from the appellant to the witness, the admission of which, after objection made by the appellant, constitutes his 1st exception.
The grounds upon which the admission of these letters was objected to, were that certain notes to which the letters referred were not produced, and that the letters did pot tend to prove a partnership between the witness, Moore, and the appellant. In considering this evidence, it is proper to observe that the appellee had proved by his witness a co-partnership between the witness and the appellant, that the note in question had been placed in the appellant’s hands as a borrowed note, to be used for their joint benefit, and that the letters were offered in. connection with that evidence for the purpose of more fully establishing the fact of the partnership. The letters were not offered to show the particular character of the transactions to which they refer, but to prove the relations between the appellant and the witness, and that they had a joint interest in a course of dealing with other parties consonant with that alleged *322by the witness in his testimony. In that view, the notes mentioned in the letters were neither material nor pertinent to the issue, nor was their production necessary to constitute- the letters evidence of the fact intended to he proved by them. The letters evidently tend in some degree to sh6-w that the appellant and witness were jointly interested in the'matters to which they relate, and though they may not of themselves have been sufficient to establish the fact óf a partnershijo, we think they were properly admitted to corroborate and sustain the testimony before offered for that purpose.
The 2nd exception was taken to the refusal of the Court to admit the evidence of Smith, a note broker, to show that Moore was acting in the capacity of a broker for the appellant, by proving that the papers A, B and 0, offered in evidence by the appellee, and explained by the witness, Moore, were made out in the form or manner of brokers7 statements to persons offering paper for discount. These papers, on their face, show no.thing but initial letters and columns of figures, which, without explanation of their particular use, would seem to have but little signification or meaning. The witness of the appellee, however, identified these papers, and explained them as statements of the amounts and discounts of certain notes passed by him to the appellant on their joint account, and it is difficult to perceive how the particular purpose or use of the papers, as thus ascertained, could be affected or changed, or any foundation for a contrary inference laid by the proposed testimony of the appellant’s witness. The evidence of Smith, had it - been admitted, would only have shown an independent fact, collateral and not pertinent, and which could have had no effect in either impeaching the appellee’s witness, or in contradicting his evidence. This objection applies with equal force to the evidence contained in the 3rd exception, and for that reason a separate consideration of it becomes unnecessary.
*323(Decided January 21st, 1863.)
'Wo think the evidence, to the rejection of which the 2nd and 3rd exceptions were taken, was irrelevant, and that it was properly excluded.
Finding no error in the rulings of the Court below., the judgment will be affirmed.
Judgment affirmed.